IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DAVID RUSSELL POSEY,                 NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-1149

GEORGIANNA POWELL-
POSEY,

      Appellee.

_____________________________/

Opinion filed September 22, 2016.

An appeal from the Circuit Court for Okaloosa County.
John “Jay” Gontarek, Judge.

David Russell Posey, pro se, Appellant.

Georgianna Powell-Posey, pro se, Appellee.




PER CURIAM.

      DISMISSED.

B.L. THOMAS, WINOKUR, and JAY, JJ., CONCUR.